              Case 3:18-cv-00247-JR       Document 56                Filed 07/14/20   Page 1 of 2




DEREK D. GREEN, OSB #042960
Email: derekgreen@dwt.com
ALICIA J. LEDUC, OSB #173963
Email: alicialeduc@dwt.com
DAVIS WRIGHT TREMAINE LLP
1300 SW Fifth Avenue, Suite 2400
Portland, Oregon 97201
Telephone: (503) 241-2300
Facsimile: (503) 778-5299

LELAND BAXTER-NEAL, OSB #155347
Email: lbaxter-neal@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
P. O. Box 40585
Portland, Oregon 97240
Telephone: (503) 444-7005

         Attorneys for Plaintiff American Civil Liberties Union of Oregon




                                   UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON

                                            AT PORTLAND

AMERICAN CIVIL LIBERTIES UNION                                 Case No. 3:18-cv-00247-JR
OF OREGON,
                                                               STIPULATION OF DISMISSAL WITH
                            PLAINTIFF,                         PREJUDICE
         v.

U.S. DEPARTMENT OF HOMELAND
SECURITY; and IMMIGRATION AND
CUSTOMS ENFORCEMENT,

                            DEFENDANTS.




Page 1 – STIPULATION OF DISMISSAL WITH PREJUDICE
                                           DAVIS WRIGHT TREMAINE LLP
4833-7775-3793v.1 0200767-000015            1300 S.W. Fifth Avenue, Suite 2400
                                               Portland, Oregon 97201-5610
                                         (503) 241-2300 main  (503) 778-5299 fax
            Case 3:18-cv-00247-JR       Document 56                Filed 07/14/20   Page 2 of 2




         By and through their respective counsel of record and pursuant to Fed. R. Civ. P.

41(a)(1)(A)(ii), the parties hereby stipulate to the dismissal of this matter with prejudice and

without an award by this Court of costs or fees to any party.

IT IS SO STIPULATED:

Dated July 14, 2020.                   DAVIS WRIGHT TREMAINE LLP



                                       By: s/ Derek D. Green
                                           Derek D. Green, OSB #042960
                                           Alicia J. LeDuc, OSB #173963
                                           Attorneys for Plaintiff
                                           American Civil Liberties Union of Oregon

Dated July 14, 2020.                   AMERICAN CIVIL LIBERTIES UNION FOUNDATION
                                       OF OREGON



                                       By: s/ Leland Baxter-Neal
                                           Leland Baxter-Neal, OSB #155347
                                           Attorneys for Plaintiff
                                           American Civil Liberties Union of Oregon


Dated July 14, 2020.                   U.S. ATTORNEY DISTRICT OF OREGON



                                       By: s/ Kevin Danielson
                                           Billy J. Williams, OSB #901366
                                           Kevin Danielson, OSB #065860
                                           Attorneys for Defendant
                                           U.S. Department of Homeland Security and
                                           U.S. Immigration and Customs Enforcement




Page 2 – STIPULATION OF DISMISSAL WITH PREJUDICE
                                         DAVIS WRIGHT TREMAINE LLP
4833-7775-3793v.1 0200767-000015          1300 S.W. Fifth Avenue, Suite 2400
                                             Portland, Oregon 97201-5610
                                       (503) 241-2300 main  (503) 778-5299 fax
